UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4334



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CONCEPCION GARCIA-URIBE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-160)


Submitted:   March 29, 2006                   Decided:   May 26, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. O. Stokes, III, Greensboro, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Appellant Concepcion Garcia-Uribe pled guilty pursuant to

a written plea agreement to one count of violating 21 U.S.C.

§ 841(a)(1), possession with intent to distribute more than five

kilograms of a mixture and substance containing a detectable amount

of cocaine.      Garcia-Uribe also agreed in his plea agreement that

the   quantity    of   drugs   attributable   to   him   was   “at   least    50

kilograms, but less than 150 kilograms.” Defense counsel agreed at

the sentencing hearing that the applicable sentencing guidelines

range was 135 to 168 months, and Garcia-Uribe does not dispute that

range on appeal.       His counsel’s only claim on appeal is that the

court’s 160-month sentence was too high.*          We affirm.

           After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

federal sentencing guidelines.        United States v. Hughes, 401 F.3d

540, 546 (4th Cir. 2005).        In determining a sentence post-Booker,

however, sentencing courts are still required to calculate and to

consider the federal sentencing guidelines range and the factors

set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).                 Id.



      *
      While we grant Garcia-Uribe’s motion to file a pro se
supplemental brief and have considered the issues raised therein,
we find his attack on his sentence meritless.      We also find he
fails to meet the high burden necessary to raise ineffective
assistance of counsel on appeal. See United States v. Richardson,
195 F.3d 192, 198 (4th Cir. 1999) (noting ineffective assistance of
counsel claims are not cognizable on direct appeal unless the
record conclusively establishes ineffective assistance).

                                    - 2 -
This court will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.          Id. at

546-47; see also United States v. Green, 436 F.3d 449 (4th Cir.

2006) (discussing extent to which sentencing court is guided by the

guidelines and meaning of appellate review for “unreasonableness”).

           The district court stated at sentencing that it “entered

this prison sentence after giving consideration to the Sentencing

Guidelines as they exist in a recommendatory condition.        The Court

has also considered 3553 under Title 18 in arriving at this

decision, which it believes to be a reasonable sentence.” (JA 19).

Because the district court’s sentencing did not violate Booker and

because   the   sentence   was   within   an   unchallenged   sentencing

guidelines range, we conclude Garcia-Uribe’s 160-month sentence was

reasonable.     We therefore affirm his sentence.     We dispense with

oral argument because the facts and legal contentions of the

parties are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -